UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51872 GREAT PLAINS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0645394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4th Road, Wildwood, Florida 34785 (Address of principal executive offices) (352) 561-8182 (Registrant’s telephone number, including area code) Not applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X ] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of May 13, 2015 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II—OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 This report contains forward-looking statements. The Securities and Exchange Commission encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This report and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies, such as legal proceedings, and financial results. Factors that could cause our actual results of operations and financial condition to differ materially are discussed in greater detail under Item 1A - “Risk Factors” of our Annual Report of Form 10-K for the year ended December 31, 2014. We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 1 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements GREAT PLAINS HOLDINGS INC AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, December 31, (UNAUDITED) Assets Current Assets Cash and Cash Equivalents $ $ Assets held for discontinued operations Total Current Assets Property and Equipment Property and Equipment Less: Accumulated Depreciation ) ) Land Net Property and Equipment Other Assets Deposits Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable and Accrued Expenses $ $ Convertible Debt (net of discount of $0 and $44,810) - Liabilities held for discontinued operations - 9 Total Current Liabilities Long-Term Liabilities Refundable Deposits Total Long-Term Liabilities Total Liabilities Stockholders' Equity Preferred stock, 20,000,000 shares authorized Series A Preferred stock, $.001 par value, 10,000 and 10,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, $.001 par value,10,000 and 10,000 shares issued and outstanding, respectively 10 10 Common stock, 300,000,000 shares authorized, $.001 par value,8,321,655 and 8,040,625 shares issued and outstanding, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 GREAT PLAINS HOLDINGS INC AND SUBSIDIARIES Condensed Consolidated Statements of Operations (UNAUDITED) Three Months Ended March 31, March 31, Sales Rent Revenue $ $ Total Sales Operating Expenses Depreciation and Amortization General and Administrative Impairment loss on investment - Total Operating Expenses Operating Loss ) ) Other Income (Expenses) Interest Expense ) - Investment Income - Total Other Income (Expenses) ) - Net Loss from Continuing Operations before Income Taxes ) ) Net Loss from Continuing Operations ) ) Discontinued Operations Income (Loss) on discontinued operations - net of tax ) Net Loss $ ) $ ) Loss per share of common stock (basic and diluted) continuing operations ) ) Loss per share of common stock(basic and diluted) discontinued operations ) Total loss per share of common stock (basic and diluted) $ ) $ ) Weighted average shares outstanding (basic and diluted) THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 GREAT PLAINS HOLDINGS INC AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (UNAUDITED) Three Months Ended March 31, March 31, Cash Flows from Operating Activities Net Income (Loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and Amortization Debt discount amortization - Impairment loss on investment Change in Operating Assets and Liabilities: Prepaid Assets - Interest Receivable ) ) Accounts Payable and Accrued Expenses ) ) Refundable Deposits - Net Cash Used In Continuing Operating Activities ) ) Net Cash Used In Discontinued Operating Activities ) Net Cash Used In Operating Activities: ) ) Cash Flows from Investing Activities Purchases of Property and Equipment ) ) Deposits ) - Payment for Loan ) - Net Cash Used In Continuing Financing Activities ) ) Net Cash Used In Discontinued Financing Activities - - Net Cash Used In Investing Activities: ) ) Cash Flows from Financing Activities Repayment of Convertible Debt ) - Proceeds from the Issuance of Preferred Stock - Proceeds from the Issuance of Common Stock - Net Cash Provided By (Used In) Continuing Financing Activities ) Net Cash Used In Discontinued Financing Activities - - Net Cash Provided By (Used In) Financing Activities: ) Net Change in Cash & Cash Equivalents ) ) Beginning Cash & Cash Equivalents Ending Cash & Cash Equivalents $ $ CASH PAID FOR: Interest $ $
